Citation Nr: 0433148	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  98-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected pes planus.

3.  Entitlement to service connection for an active psychosis 
under 38 U.S.C. § 1702, for the purpose of establishing 
eligibility for treatment.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims of 
entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling; 
entitlement to service connection for schizophrenia, 
secondary to service-connected pes planus; and entitlement to 
service connection for an active psychosis under 38 U.S.C. 
§ 1702, for the purpose of establishing eligibility for 
treatment.  This case also comes before the Board on appeal 
from a January 2000 rating decision of the St. Petersburg, 
Florida, VA RO, which denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.

The St. Petersburg, Florida, VA RO certified this case to the 
Board.

The veteran had requested a hearing before a Veterans Law 
Judge at the RO.  A hearing was scheduled for September 23, 
2004; however, the veteran failed to appear for the hearing.

The issues on appeal have been rephrased to reflect more 
accurately the veteran's contentions in this case.




REMAND

In July 1997 the RO received a request for records pertinent 
to the veteran's claim for disability benefits from the 
Social Security Administration (SSA).  The RO provided copies 
of VA medical records to the SSA.  In a December 2001 
statement, the veteran indicated that his claim for 
disability benefits from the SSA remained pending.  All 
records considered by that agency in deciding the claim, 
including a copy of the decision itself, should be obtained.  
See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must 
the final Social Security Administration decision be 
obtained, but all records upon which that decision was based 
must be obtained as well).  In December 2003 the SSA 
responded to request for records by indicated that no records 
pertaining to the veteran were located; however, that 
response is insufficient given that, at a minimum, there 
should be records previously provided to the SSA by the RO.  
An additional request for records from the SSA should be 
made.  See 38 C.F.R. § 3.159(c)(2) (2004).

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service, or with a service-connected 
disability, but the case does not contain sufficient medical 
evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2004).  

The veteran's service medical records show he was treated for 
foot pain during service. , and service connection has been 
established for bilateral pes planus.  Diabetes mellitus and 
a psychiatric disorder, including diagnoses of schizophrenia 
and major depressive disorder have been diagnosed.  
Statements from K. C., M.D., (Dr. C.), dated in August 1999, 
June 2000, and August 2002 relate the veteran's current 
diabetes mellitus to his symptoms of foot pain in service and 
suggest that the veteran's service-connected bilateral pes 
planus aggravates his diabetes mellitus.  The veteran should 
undergo a VA diabetes mellitus examination to determine 
whether the veteran's diabetes mellitus is related to his 
military service, to his service-connected bilateral pes 
planus, or is aggravated by his service-connected bilateral 
pes planus.

Similarly, a May 1997 statement from Dr. C. relates the 
veteran's current psychiatric disorder to his military 
service and suggests that the veteran's service-connected 
bilateral pes planus aggravates his psychiatric disorder.  A 
VA mental disorders examination is required to determine 
whether the veteran has a psychiatric disorder that was 
incurred during his military service or that is related to 
his service-connected bilateral pes planus.

Reports of VA examinations and private evaluations of the 
veteran's service-connected pes planus do not present a 
consistent disability picture of the veteran's symptoms.  
Further, the reports fail to distinguish the veteran's 
symptoms of pes planus from his symptoms of complications 
from his diabetes mellitus.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran 
should undergo a VA feet examination to evaluate the severity 
of his service-connected bilateral pes planus.

With regard to the veteran's claim of service connection for 
diabetes mellitus, records in the claims folder suggest that 
the veteran was treated for diabetes prior to November 1997, 
which is the earliest treatment of record shown in the claims 
folder.  The veteran should be requested to identify any 
medical providers who treated him for diabetes prior to that 
time.

Finally, the veteran has not been accorded due process in the 
consideration of his claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
as secondary to his service-connected pes planus.  VA has a 
duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. § 
3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).  The RO has not complied 
with the requirements of the VCAA and the implementing 
regulations.  Although the RO attempted to comply with these 
requirements in a June 9, 2003 letter to the veteran, that 
letter requested information related to claims for increased 
ratings and claims of service connection on a direct basis, 
rather than addressing the issue on appeal, which includes a 
claim for service connection on a secondary basis.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include as 
secondary to service-connected bilateral 
pes planus.  This includes notifying the 
veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including the medical 
records relied upon concerning that 
claim.  (Note that in a December 2003 
response, the SSA indicated that no file 
exists for the veteran; however, in July 
1997, VA provided to the SSA copies of VA 
records; therefore, a file must exist.  
In July 1997, SSA listed the veteran's 
name incorrectly, by transposing the 
third and fourth letters of the veteran's 
first name.)

3.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for diabetes since January 1966.  
After securing the necessary release(s), 
obtain any records that are not already 
contained in the claims folder.

4.  Provide a VA feet examination to the 
veteran to evaluate the severity of his 
service-connected bilateral pes planus.  

The claims folder, including the report 
of an October 2003 VA hypertension 
examination; statements from E. S., 
D.P.M. (Dr. S.), dated in March 2002 and 
September 2003; and reports of VA 
treatment of the veteran, dated from 
March 2001 to February 2004, should be 
made available to the examiner for review 
before the examination.  The examiner 
must verify in the examination report 
that the claims folder has been reviewed.

In addition to completing all relevant 
inquires on the examination worksheet, 
the examiner should comment on the 
presence or absence of marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, and marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation and on 
whether the veteran's symptoms are 
improved by orthopedic shoes or 
appliances.  If possible, the examiner 
should distinguish the symptoms of the 
veteran's bilateral pes planus from 
symptoms that are complications of his 
diabetes mellitus.

5.  Provide a VA mental disorders 
examination to the veteran to determine 
whether the veteran has a current 
psychiatric disorder that is related to 
his military service or to his service-
connected pes planus.

The claims folder, including the 
veteran's service medical records; 
records of treatment and statements by K. 
C., M.D. (Dr. C.), dated from July 1990 
to May 2002; an August 2002 statement 
from Dr. C.; and the report of an October 
1997 VA mental disorders examination, 
should be made available to the examiner 
for review before the examination.  (The 
veteran's service medical records are 
contained in a brown envelope at the 
bottom of the veteran's claims folder.)  
The examiner must verify in the 
examination report that the claims folder 
has been reviewed.

The examiner must express an opinion as 
to whether the veteran has a psychiatric 
disorder that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service.

The examiner also must opine whether the 
veteran has an active psychosis that "at 
least as likely as not" developed within 
one year of the veteran's military 
service and within two years of the 
veteran's military service.  (The veteran 
last served on active duty in January 
1966.)

The examiner also must opine whether the 
veteran has a psychiatric disorder that 
is "at least as likely as not" caused 
by or aggravated by the veteran's 
service-connected bilateral pes planus.  
A complete rationale should be provided 
for any opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

As background, the Board notes that when 
a nonservice-connected disability is made 
worse, or aggravated, by a service-
connected disability, which in this case 
is service-connected bilateral pes 
planus, the veteran is entitled to 
compensation for the degree of disability 
over and above the degree of disability 
that existed prior to the aggravation.

6.  Provide a VA diabetes mellitus 
examination to the veteran to determine 
whether the veteran's diabetes mellitus 
is related to his military service or to 
his service-connected pes planus.

The claims folder, including the 
veteran's service medical records; 
records from Irvington General Hospital, 
dated in November 1997; records from 
R. W., M.D. (Dr. W.) dated in December 
1997; statements by K. C., M.D. (Dr. C.), 
dated in August 1999, June 2000, and 
August 2002; and the report of an October 
2003 VA hypertension examination, should 
be made available to the examiner for 
review before the examination.  (The 
veteran's service medical records are 
contained in a brown envelope at the 
bottom of the veteran's claims folder.)  
The examiner must verify in the 
examination report that the claims folder 
has been reviewed.

The examiner must express an opinion as 
to whether the veteran's diabetes 
mellitus is "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" the veteran's military 
service, or the one-year period 
thereafter.

The examiner also must opine whether the 
veteran's diabetes mellitus is "at least 
as likely as not" caused by or 
aggravated by the veteran's service-
connected bilateral pes planus.  A 
complete rationale should be provided for 
any opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

As background, the Board notes that when 
a nonservice-connected disability is made 
worse, or aggravated, by a service-
connected disability, which in this case 
is service-connected bilateral pes 
planus, the veteran is entitled to 
compensation for the degree of disability 
over and above the degree of disability 
that existed prior to the aggravation.

7.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

